Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This action is responsive to the following communication: the amendment filed on 10/28/2021.  This action is made Final.
2.	Claims 1-14 are pending in the case. Claims 1 and 8 are independent claims.

				Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 07/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


6.	Claims 1-2, 6-7, 8-9, 13-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 10  of  US Patent 10,613,712 (Application No. 14/329,660 filed on 07/11/2014), and further in view of Milic-Frayling et al. (US 2005/0132296; hereinafter Milic-Frayling).
	Regarding claim 1, claim 1 of the instant application 16/812,005 is listed with the claims 1, 5 of 14/329,660 as follows:


16/812,005 claim 1
US Patent 10,613,712 (14/329,660) Claim 1, 5
. An electronic device comprising: 
a display configured to display an electronic document; 
a memory; and 
a processor configured to: 
Claim 1: An electronic device comprising: a memory configured to store a plurality of user information tables corresponding to a plurality of electronic 
documents, respectively; a display; and a processor configured to: … display, the first electronic document…
display a region corresponding to a specific gesture, in response to detecting the specific gesture on the electronic document while the electronic document is displayed on the display,



identify at least one recommended item using at least one previously selected object among a plurality of objects included in the electronic document; 
display the at least one recommended item in the region,
in response to detecting an input associated with a recommended item of the at least one recommended item that is displayed in the region, display another electronic document when the recommended item corresponds to movement to the other electronic document and display a different portion of the electronic document when the recommended item represents a recommended action.

Claim 1: … when a first address for displaying a first electronic document is input and a user information table of the first electronic document does not exist in the plurality of user information tables stored in the memory, display the first electronic document and generate the user information table of the first 
electronic document for interest information related to the first electronic document based on a first object selected by a user input among at least one object included in the first electronic document;
display, the first electronic document and at least one recommended item indicating interest information related to the first electronic document based on the user information table of the first electronic document in at least part of the first electronic document; 
Claim 5: The electronic device of claim 1, wherein the processor is configured to provide the at least one recommended item based on the user information 
table of the first electronic document as a menu to move to at least one of an interest page of the first electronic document or to an interest page of a 
third electronic document.


Although the conflicting claims are not identical, they are not patentably distinct from each other. The examiner acknowledges that Claim 1 of the instant application does have additional limitations not expressly recited in the claims of US Patent 10,613,712, i.e. display a region including at least one recommended item corresponding to a specific gesture, in response to detecting the specific gesture on the electronic document while the electronic document is displayed on the display, in response to detecting an input associated with a recommended item of the at least one recommended item that is displayed in the region, display another electronic document when the recommended item corresponds to movement to the other electronic document and display a different portion of the electronic document when the recommended item represents a recommended action, even though claim 5 of US Patent 10,613,712 teaches “display another electronic document when the recommended item corresponds to movement to the other electronic document and display a different portion of the electronic document when the recommended item represents a recommended action” as indicated in the table above.
	However, Milic-Frayling teaches to display a region including at least one recommended item corresponding to a specific gesture, in response to detecting the specific gesture on the electronic document while the electronic document is displayed on the display (Fig. 2 & [0038]-[0039], in response to user gesture clicks button 260, display additional forward target resources, i.e. recommended items/actions, on the webpage document while the in response to detecting an input associated with a recommended item of the at least one recommended item that is displayed in the region, display another electronic document when the recommended item corresponds to movement to the other electronic document and display a different portion of the electronic document when the recommended item represents a recommended action ([0038] & [0042]-[0043], select click on any of the intelligent forward navigation tools, i.e., recommended items or actions in 230 and 330, replace current contents being displayed in the browser 215 or 315 with contents from the forward target resource; [0023], visiting pages on CNN site, each visited page is a portion of the electronic document of CNN can be accessed via a link in [0003] & [0075] or different website, i.e., another electronic document, like “nytimes” thus, the target resource can be a different portion of the electronic document or another electronic document).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings in claims of US patent 10,613,712 with the teachings in Milic-Frayling to achieve the limitations of claim 1 of the instant application.  One would be motivated to make such a combination to provide easy to access shortcuts to resources of user interests (Milic-Frayling: [abstract] & [0034], shortcuts; [0035]-[0036], intelligent forward navigation tools based on browsing history & bookmark). Thus, claim 1 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
	Regarding claim 2, claim 2 is a dependent claim of claim 1. Claim 2 further recites the limitation wherein the region is displayed on the electronic document in an overlaid form.
wherein the region is displayed on the electronic document in an overlaid form, Milic-Frayling teaches the limitation (Fig. 2 & [0039], menu 265 overlaid on the current content displayed).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings in claims of US patent 10,613,712 with the teachings in Milic-Frayling to achieve the limitations of claim 2 of the instant application.  One would be motivated to make such a combination to provide easy to access shortcuts to resources of user interests (Milic-Frayling: [abstract] & [0034]). Thus, claim 2 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
Regarding claim 6, claim 6 is a dependent claim of claim 1. Claim 6 further recites the limitation wherein the processor is configured to display the at least one recommended item on the electronic document based on provision of a button while displaying the electronic document on the display.
Although claims of Patent 10,613,712 does not express teach the limitation wherein the processor is configured to display the at least one recommended item on the electronic document based on provision of a button while displaying the electronic document on the display, Milic-Frayling teaches the limitation (Fig. 2 & [0039], click button 260 to display 265).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings in claims of US patent 10,613,712 with the teachings in Milic-Frayling to achieve the limitations of claim 6 of the instant application.  One would be motivated to make such a combination to provide easy to access shortcuts to resources of user interests (Milic-Frayling: [abstract] & [0034]). Thus, claim 6 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
	Regarding claim 7, claim 7 is a dependent of claim 1. Claim 7 of the instant application 16/812,005 is listed with the claim 1 of 14/329,660 as follows:


US Patent 10,613,712 (14/329,660) Claim 1
The electronic device of claim 1, wherein the processor is configured to:
An electronic device comprising: a memory configured to store a plurality of user information tables corresponding to a plurality of electronic 
documents, respectively;  a display;  and a processor configured to:
collect user information related to the electronic document based on an object selected by a user input, the object is at least one object included in the electronic document that is displayed on the display; generate a user information table of the electronic document based on the collected user information;
display the first electronic document and generate the user information table of the first 
electronic document for interest information related to the first electronic document based on a first object selected by a user input among at least one object included in the first electronic document;
and detect the at least one recommended item based on the user information table of the electronic document.
display, the first electronic document and at least one recommended item indicating interest information related to the first electronic document based on the user information table of the first electronic document in at least part of the first electronic document


Since the additional limitations recited in claim 7 are recited in claim 1 of US Patent 10, 613, 712, claim 7 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting as its parent claim 1.

Claims 8-9, 13-14 are directed the methods performed by the system of claims 1, 2, 6-7. Claims 8-9, 13-14 are rejected similarly on the ground of nonstatutory obviousness-type double patenting as claims 1, 2, 6-7.



Claim Rejections - 35 USC § 112

7.	Rejections of claims 1-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in light of the amendment.

					Claim Rejections - 35 USC § 103

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 1-2, 6-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter (IDS: US 2014/0279793, IDS of 03/06/2020, hereinafter Wohlstadter) and Milic-Frayling et al. (US 2005/0132296; IDS of 03/06/2020, hereinafter Milic-Frayling).
	Regarding claim 1, Wohlstadter teaches An electronic device (Fig. 1 & [0002], tablets) comprising: 
a display configured to display an electronic document ([0040] & [0079], display of smartphones, tablet computers; Fig. 3-5, display page document); 
a memory ([0079], memory); and 
a processor ([0079], processing unit) configured to: 
display a region corresponding to a specific gesture ([0071] & Figs. 4-5, user action or gesture in [0043] on “action button” in Fig. 4 triggers the display of “dashboard interface”, i.e. “a region”, displayed over page content in Fig. 5), in response to detecting the specific gesture on the electronic document while the electronic document is displayed on the display (Fig. 4, pathway bar in [0069] is over displayed “Page Content”, i.e., an electronic document, thus, the gesture indicated by the ‘arrow’ in Fig. 5 is detected on the displayed ‘Page Content’ while the webpage content is displayed, though not shown, the region is displayed in response to the gesture while the page is displayed),
 identify at least one recommended item using at least one previously selected object among a plurality of objects included in the electronic document  (Figs. 3-5 &[0072]-[0073], the system uses page visit data collected previously and the currently viewing page, along with page data from e.g., page scraping, to build browser history; [0042]-[0043], the collected browsing data includes “which tabs a user had open when the user visited a page” in [0042] and actions performed on a webpage, e.g., “links clicked” in [0043], these “tabs” or “links” in a page are mapped as the recited “a plurality of objects” and the actions to select and launch a tab or link from the “tabs” or “links” of a page are mapped for the recited “at least one previously selected object among a plurality of objects included in the electronic document”;  [0074], the browser filter browser history before pathway and page recommendation is a sample “identifying” step), 
display the at least one recommended item in the region (Fig. 3 & [0069] &[0038]-[0039], provide a traversable pathway of webpages for a user to visit interested content, a recommendation or suggestion in [0061]; Fig. 4 & [0071], a recommended action can also be to add annotation and/or commentary. Note: the claim has not recited how to display the recommended item other than to display the item in the region), and 
Wohlstadter at least suggests in response to detecting an input associated with a recommended item of the at least one recommended item that is displayed in the region ([0007] & [0020] & [0038] & [0058] & [0061]-[0062], providing a subset of the predicted webpages to the user as a traversable pathway of webpages; [0063], user browses to a recommended page in the recommended pathway; [0043], user actions on the pathway include user browsed to suggested content on the pathway & user moved among content sources in the path; [0076]-[0077], webpages or a particular page in a pathway that the user is browsing; [0067], click URL to desired page; Although not shown in Figs. 3-5, Wohlstadter at least suggests user can click the recommended URL(similar to [0067]) in the pathway of Fig. 4 & [0070] or recommended page item in region of Fig. 5 to display a content page), display another electronic document when the recommended item corresponds to movement to the other electronic document ([0045] & [0067], links inside and/or outside of a website, source of a link  a website to another website, the content displayed in response to user input like user clicking the URLs in the recommended items of a pathway shown in Figs. 3-5 can be displaying another website/electronic-document that is away from the current website/electronic-document) and display a different portion of the electronic document when the recommended item represents a recommended action ([0045] & [0067], links can be inside of a website, i.e., the same electronic document, for users to browse or traverse; [0061]-[0062], recommended pages and pathways in [0061]-[0062] are based on user webpage visit information including: open browser tabs, click link/URL, e.g., from page A to page B in [0005] &[0009] & [0015] & [0021] & [0042] & [0066], where the links can be links within a website, the content displayed in response to user input like user clicking the URLs in the recommended items of a pathway shown in Figs. 3-5 can be displaying a different portion of the same website/electronic-document; [0069], each node, i.e., a recommend item, in the pathway can have icon, image or representation to signal an action for users to take such as to visit a suggested page or pages in the pathways in [0061]-[0062]).
	Although Wohlstadter suggests that users can visit or revisit pages recommended in the pathways and move content display from one page to another by clicking a URL ([0007] & [0020] & [0038] & [0058] & [0061]-[0063] & [0043], providing a subset of the predicted webpages to the user as a traversable pathway of webpages; [0067], click URL to desired page), Wohlstadter does not seem to have shown an example “in response to detecting an input associated with a recommended item of the at least one recommended item that is displayed in the region, such as clicking a URL in a recommended item node in a pathway, display another electronic document or a different portion of the electronic document”.
in response to detecting an input associated with a recommended item of the at least one recommended item that is displayed in the region (Figs. 2-3 & [0043], user click target URL in region 230 & 265 or region 330), display another electronic document when the recommended item corresponds to movement to the other electronic document and display a different portion of the electronic document when the recommended item represents a recommended action ([0038] & [0042]-[0043], select click on any of the intelligent forward navigation tools, i.e., recommended items or actions in 230 and 330, replace current contents being displayed in the browser 215 or 315 with contents from the selected forward target resource; [0023], visiting pages on CNN site, each visited page is a portion of the electronic document of CNN can be accessed via a link in [0003] & [0075] or different website, i.e., another electronic document, like “nytimes”, thus, the target resource can be a different portion of the electronic document or another electronic document).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of recommended pages in a pathway taught by Wohlstadter with shortcuts to user desired target content taught by Milic-Frayling to achieve the limitations of claim 1.  One would be motivated to make such a combination to provide easy to access shortcuts to resources of user interests for an expected success (Milic-Frayling: [abstract] & [0034], shortcut; [0035]-[0036], intelligent forward navigation tools based on browsing history & bookmarks).

	Regarding claim 2, Wohlstadter/Milic-Frayling teaches The electronic device of claim 1. Wohlstadter also teaches the limitation wherein the region is displayed on the electronic document in an overlaid form (Fig. 5 & [0071], the dashboard interface is displayed in an on the displayed ‘Page Content’ while the webpage content is displayed, though not shown, the region is displayed in response to the gesture).

	Regarding claim 6, Wohlstadter/Milic-Frayling teaches The electronic device of claim 1. Wohlstadter also teaches the limitation wherein the processor is configured to display the at least one recommended item on the electronic document based on provision of a button while displaying the electronic document on the display (Fig. 5 & [0071], gesture on “Action Button” to open “Dashboard interface”).

	Regarding claim 7, Wohlstadter/Milic-Frayling teaches The electronic device of claim 1. Wohlstadter also teaches the limitation wherein the processor is configured to: 
collect user information related to the electronic document based on an object selected by a user input, the object is at least one object included in the electronic document that is displayed on the display ([0041]-[0046], user browsing information collected based on user selections of objects, e.g. links clicked and text selections from the electronic webpage document displayed in [0043] & [0007], in the webpage displayed in Fig. 3 for the construction of suggested pathways; [0002], follow links from one site to another; webpage of each site is an electronic document, one of the visited site is the electronic document); 
generate a user information table of the electronic document based on the collected user information(Fig. 6 & [0088], relational databases inherently include tables, see online "Relational database - Wikipedia" for details; Augmented Browser History in Fig. 6 can be implemented as a user information table stored in the relational databases; [0002], follow links from one site to another; webpage of each site is an electronic document, one of the visited site is the electronic document; [0041]-[0046], user browsing information collected for the ; and 
detect the at least one recommended item based on the user information table of the electronic document (Fig. 3 & [0041]& [0069] &[0038], provide a traversable pathway of webpages as a recommended item to a user to visit interested content, assume the ‘page content’ in Fig. 3 is the electronic document displayed, the recommended item is detect based on the user information table with user information collected in [0041]-[0046] and stored in the databases [0088] before the recommendation is displayed; [0039] & [0074] & Fig. 6, augmented data points with weather & proximity contextual conditions stored in the user information table of the relational databases in [0088] are used to filter browser history and recommend pathways and pages to users to visit; [0088], relational databases inherently include tables).

	Regarding claim 8, claim 8 is directed to a method which is performed by the system of claim 1. Claim 8 is rejected with the same rationale as claim 1.

	Regarding claim 9, claim 9 is directed to a method which is performed by the system of claim 2. Claim 9 is rejected with the same rationale as claim 2.

	Regarding claim 13, claim 13 is directed to a method which is performed by the system of claim 6. Claim 13 is rejected with the same rationale as claim 6.

	Regarding claim 14, claim 14 is a dependent claim of claim 8. Claim 14 is directed to a method which is performed by the system of claim 7. Claim 14 is rejected with the same rationale as claim 7.

17.	Claims 3-5, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter/Milic-Frayling as applied to claims 1, 8 above, and further in view of Jitkoff (US 2012/0131519, PTO-892 on 12/17/2020). 
		Regarding claim 3, Wohlstadter/Milic-Frayling teaches The electronic device of claim 1. Wohlstadter does not seem to expressly teach the limitation wherein the region is displayed in a separate window than the electronic document.
		However, Jitkoff teaches the limitation wherein the region is displayed in a separate window than the electronic document (Figs. 2A-2B & [0031]-[0036], add a window next to a displayed document;).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the addition of a new window feature taught in Jitkoff in the user interface of Wohlstadter/Milic-Frayling to achieve the claim limitation.  One would be motivated to make such a combination so that users can review content side-by-side (Jitkoff: [0032]).

Regarding claim 4, Wohlstadter/Milic-Frayling teaches The electronic device of claim 1. Wohlstadter teaches the processor is configured to display the region …from the lower portion where the touch is detected … as the region displaying the at least one recommended item (Fig. 5 & [0071], user gesture in [0043] on “action button” in Fig. 4 to trigger the display of “Dashboard Interface” with at least one recommended item in Fig. 4).
Wohlstadter does not seem to expressly teach the limitation wherein when the specific gesture is detected at an upper portion of the display after a touch is detected at a lower portion of the display, the processor is configured to display the region that extends from the lower portion where the touch is detected to the upper portion where the specific gesture is detected.
However, Jitkoff teaches the limitation wherein when the specific gesture is detected at an upper portion of the display after a touch is detected at a lower portion of the display, the processor is configured to display the region that extends from the lower portion where the touch is detected to the upper portion where the specific gesture is detected ([0033]-[0034], dragging motion between two points by the user finger on/off a touch screen, i.e. a gesture on touch-screen; [0046] & [0048] & Figs. 4A-4B, user can drag tab 154 from the left edge to the right, so that region indicated by 154 in Fig. 4A extends from the left to the right in overlaid form to reach the window indicated by 152 in Fig. 4B; [0047], although in Fig. 4B the movements are described with respect to left and right edges with horizontal user swiping motions, top and bottom edges with corresponding vertical user swiping motions are also contemplated; [0050], the distance the panel 152 slides from the edge of the display 144 to the body of the display 144 may correspond to the length of the user's dragging motion; Figs. 4A-4B, in view of [0047] & [0050], the specific gesture can be a finger touch on the touch-screen in [0033] starting from a lower portion and end at an upper portion of the display, to display the region that extends from the lower portion to the upper portion as recited; similar feature to expand a region is displayed in Figs. 2A-2B).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the addition of a new window to the user intended size feature taught in Jitkoff in the user interface of Wohlstadter/Milic-Frayling to achieve the claim limitation.  One would be motivated to make such a combination so that users can review additional information in the context of previously displayed content (Jitkoff: [0032]; Fig. 7).

		Regarding claim 5, Wohlstadter/Milic-Frayling teaches The electronic device of claim 1. Wohlstadter teaches the processor configured to display a region displaying the at least one recommended item in the second window at the right of the content first window (Fig. 7 & [0075], 710 with action buttons on the right side, the pathway in 710 is the at least one recommended item).
	Wohlstadter does not seem to expressly teach the limitation wherein when the specific gesture is detected at a right portion of the display after a touch is detected at a left portion of the display the processor is configured to display the region that extends from the left portion where the touch is detected to the right portion where the specific gesture is detected.
However, Jitkoff teaches the limitation wherein when the specific gesture is detected at a right portion of the display after a touch is detected at a left portion of the display the processor is configured to display the region that extends from the left portion where the touch is detected to the right portion where the specific gesture is detected([0033]-[0034], dragging motion between two points by the user finger on/off a touch screen; [0046] & [0048] & Figs. 4A-4B, user can drag tab 154 from the left edge to the right, so that region indicated by 154 in Fig. 4A extends from the left to right in overlaid form to reach the window indicated by 152 in Fig. 4B; [0050], the distance the panel 152 slides from the edge of the display 144 to the body of the display 144 may correspond to the length of the user's dragging motion; Figs. 4A-4B, in view of [0050], the specific gesture can be a finger touch on the touch-screen in [0033] starting from a left portion and end at an right portion of the display, to display the region that extends from the left portion to the right portion as recited; similar feature to expand a region is displayed in Figs. 2A-2B).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the addition of a new window to the user intended size feature taught in Jitkoff in the user interface of Wohlstadter/Milic-Frayling to achieve the claim limitation.  One would be motivated to make such a combination so that users can review additional information in the context of previously displayed content (Jitkoff: [0032]; Fig. 7).

	Regarding claim 10, claim 10 is directed to a method which is performed by the system of claim 3. Claim 10 is rejected with the same rationale as claim 3.
	Regarding claim 11, claim 11 is directed to a method which is performed by the system of claim 4. Claim 11 is rejected with the same rationale as claim 4.
	Regarding claim 12, claim 12 is directed to a method which is performed by the system of claim 5. Claim 12 is rejected with the same rationale as claim 5.

			Response to Arguments/Remarks
50. 	Applicant’s arguments/remarks filed on 10/28/2021 regarding obviousness-type Double Patenting Rejection against US patent 10,613,712 have been fully considered. Unlike Applicant suggested that the amendment may render the present double patenting rejection moot, a new ground of double patenting rejection against US Patent 10,613,712 (Application No. 14/329,660 filed on 07/11/2014), in view of Milic-Frayling et al. (US 2005/0132296; hereinafter Milic-Frayling), is enclosed in this office action.  Please see the double patenting section for details.
expressly show the amended limitation “in response to detecting an input associated with a recommended item of the at least one recommended item that is displayed in the region, display another electronic document when the recommended item corresponds to movement to the other electronic document and display a different portion of the electronic document when the recommended item represents a recommended action”, Wohlstadter at least suggests such limitation as cited and discussed in the rejection of claim 1. The examiner disagrees with the Applicant that the pathway bar nor the dashboard interface shown in Figs. 4-5 are recommended items.  Wohlstadter in Paragraph [0061]-[0062] expressly teaches that “the pathways can be 
used to augment existing page recommendation methods to provide users with 
suggestions of series of sequential pages they can visit on the web relevant to 
their current location on the web, previously visited pages, and place that 
others have gone”.
Notice that previously cited Cierniak reference is replaced by Milic-Frayling. Any Applicant’s arguments on Cierniak are moot. The examiner relies on Milic-Frayling to expressly teach the amended limitation.  Please see the rejection of claim 1 for details.
52.	No additional arguments are presented for other claims.

Conclusion
61.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art
references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Gir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAIME DUCKWORTH/
Examiner, Art Unit 2179



/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179